DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of the Claims
	Receipt of Remarks/Amendments filed on 04/29/2022 is acknowledged. Claims 6-12 are non-elected claims, and remain withdrawn. Claim 2 is cancelled. Claims 1, 5, 13-16 are amended. Claims 1, 3-5, and 13-16 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Double Patenting and Terminal Disclaimer:
The terminal disclaimer filed on 03/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/342,871 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The double patenting rejection is withdrawn.

Priority
This application, 16342804, filed 04/17/2019 is a national stage entry of PCT/CN2017/106032, with International Filing Date of 10/13/2017, and claims foreign priority to 201610902492.2, filed 10/17/2016.

Specification and Claim Objections
The specification and Claims are objected to because of the following informalities: The recitations of chemical compounds should not be capitalized.  In the specification and claims, the following are examples of chemical names that are capitalized, but may not be all-inclusive: Egg Yolk Phosphatidylcholine, Dioleoyl Egg Phosphatidylcholine, Distearoyl Phosphatidylcholine, Dipalmitoyl Phosphatidylcholine, Dimyristoyl Phosphatidylethanolamine, Polyethylene glycol.
The use of the term Tween, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should  be capitalized (TWEEN) wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. See MPEP 608.01 (v). 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (WO 2010/057160 A9, 17 November 2008), hereinafter Zhao, in view of Cao et al. (WO 2014/101356 A1, July 3, 2014; US20150328234 as English equivalent for translation), hereinafter Cao, and in view of Zhou et al. (Molecular pharmaceutics 9, 2 (2012): 201-210), hereinafter Zhou, and Nagaraja, A. (Dissertation, Drexel University).
Applicants Claims
Applicant claims a lipid nanoparticle membrane composition comprising a cationic lipid, a neutral phospholipid, cholesterol, Tween, and a polyethylene glycol derivative, with a molar ratio of (25-35):(40- 50):(15-25):(1-5):(1-5) in the membrane composition; wherein the cationic lipid comprises: DOTAP, DOTMA, DDAB, and DODMA; the neutral phospholipid comprises: Egg PC, DOPC, DSPC, DPPC, and DMPC; the Tween comprises: Tween 20, Tween 40, Tween 60, and Tween 80; and the polyethylene glycol derivative comprises: mPEG-DPPE, mPEG-DMPE, mPEG-DSPE, mPEG-DMG, TPGS, and mPEG-cholesterol; wherein the PEG in the polyethylene glycol derivative comprises monomethyl polyethylene glycol having a molecular weight of 550-5,000; wherein the polyethylene glycol derivative is a substance formed by linking a hydrophilic polyethylene glycol chain or a methylated polyethylene glycol chain to a hydrophobic structure that can be embedded into a lipid bilayer; and the hydrophobic structure is cholesterol, vitamin E, dipalmitoylphosphatidylethanolamine, dimyristoylphosphatidylethanolamine, dimyristoylglycerol or a structural analogue; wherein the Tween is Tween 80; wherein the membrane composition comprises: 
DOTAP, Egg PC, cholesterol, Tween 80, and TPGS in a molar ratio of 25:45:20:5:5.
DOTMA, Egg PC, cholesterol, Tween 80, and TPGS in a molar ratio of 30:45:20:5:5.
DOTAP, DSPC, cholesterol, Tween 80, and TPGS in a molar ratio of 30:50:20:5:5.
DOTAP, Egg PC, cholesterol, Tween 80, and mPEG2000-DPPE in a molar ratio of 30:45:20:5:5.
Determination of the scope and content of the prior art (MPEP 2141.01)
Regarding Claim 1, Zhao discloses nanoparticle complexes containing a mixture of a cationic lipid, a releasable fusogenic lipid of Formula I and a PEG lipid for nucleic acids delivery (p. 2, entirety). Zhao recites that the invention provides methods for preparing serum-stable nanoparticles such that nucleic acids are encapsulated in a lipid multi-lamellar structure (i.e. a lipid bilayer) and are protected from degradation, rendering obvious the membrane feature of Claim 1 (p. 67, last paragraph). 

    PNG
    media_image1.png
    174
    663
    media_image1.png
    Greyscale

Zhao expressly teaches the preparation of the lipid nanoparticle composition (Example 16), which has cationic lipid 1, compound 10 of Formula I, distearoylphosphatidylcholine (DSPC phospholipid), cholesterol, polyethylene glycol conjugated distearoylphosphatidylethanolamine (PEG-DSPE) at a molar ratios of 25:15:20:30:10 (sample no. 3), which overlaps with the cationic lipid claimed molar ratio range. Zhao also exemplifies a composition comprising cationic lipid, compound 10, cholesterol, PEG-DSPE, and C16mPEG-ceramide at a molar ratio of 18:60:20:1:1 (sample 8), overlapping with the cholesterol, and PEG derivative molar ratio ranges. Thus, Zhao renders obvious the elements and molar ratio of cationic lipid, cholesterol, and PEG derivatives in Claim 1. 
Zhao also generally teaches that the cationic lipid may have a molar ratio ranging from about 10% to about 99.9% of the total lipid present in the nanoparticle; it can range from about 2-60%, from about 5-50%, from about 10-45%; from about 5-25%, or from about 30-40% of the total lipid nanoparticle composition; and in a preferred embodiment, it is  from about 15-25% (Claim 24; p. 34, 4th- 6th paragraphs). Regarding the amount of fusogenic lipid, the composition can generally contain the fusogenic lipid in a molar ratio of from about to about 20-85%, from about 60-80% of the total lipid present in the nanoparticle composition;  and claims a nanoparticle composition which has cationic lipid, fusogenic lipid including a compound of Formula (I), a PEG-lipid, and cholesterol in a molar ratio of about 15-25%: 20-78%: 0-50%: 2-10% (Claim 26; p. 34,7th paragraph), which overlaps with instantly claim amount for the neutral phospholipid. Zhao generally teaches that the nanoparticle composition includes cholesterol in a molar ratio ranging from about 0-60%, from about 10% to about 60%, or from about 20% to about 50% (e.g., 20, 30, 40 or 50%) of the total lipid present in the nanoparticle composition. In one embodiment, cholesterol is about 20% of the total lipid present in the nanoparticle composition (p. 24 last paragraph to p. 35, 1st paragraph). Thus, the amount read on the instantly claimed amount of cholesterol. Regarding the PEG derivative, Zhao teaches that the PEG-lipid contained in the nanoparticle composition ranges in a molar ratio of from about 0.5-20%, from about 1.5-8%; In one embodiment of the nanoparticle composition, the PEG lipid is included in a molar ratio of from about 2% to about 10% (p. 24 last paragraph to p. 35, 2nd paragraph).Claim 1 for these elements: cationic lipid, fusogenic lipid (which includes phospholipid, vide infra), cholesterol, and PEG derivative.  
The art recites that fusogenic lipids may include additional naturally-occurring and synthetic phospholipids and related lipids, including egg phosphatidylcholine (EPC), dioleoylphosphatidylcholine (DOPC), distearoylphosphatidylcholine (DSPC), l,2-dipalmitoyl-sn-glycero-3-phosphocholine (DPPC), and l,2-dimyristoyl-sn-glycero-3-phosphocholine (DMPC) (p. 35, 4th paragraph to p. 41).  Furthermore, the nanoparticle composition preferably contains cholesterol or analogs thereof, and more preferably cholesterol (p. 41, lines 21-22). Egg phosphatidylcholine is one of the neutral phospholipids instantly claimed, thus its teaching by Zhao also reads on the neutral feature of the claim. While Zhao exemplified the use of cationic lipid 1, Zhao teaches other suitable cationic lipids including [1-(2,3-dioleoyloxy)propyl]-N,N,N-trimethylammonium chloride (DOTMA), 1,2-bis(oleoyloxy)-3-3-(trimethylammonium)propane or N-(2,3-dioleoyloxy)propyl)-N,N,N-trimethylammonium chloride  (DOTAP), dimethyldioctadecylammonium bromide or N,N-distearyl-N,N-dimethylammonium bromide (DDAB) and dioctadecyldimethylammonium (DODMA) (p. 41-42). Zhao teaches that the nanoparticle composition can include PEG conjugated to cholesterol derivatives; PEG lipids include N-(carbonyl-methoxypolyethyleneglycol)-l,2-dimyristoyl-sn-glycero-3-phosphoethanolamine (2kDa or 5 kDA mPEG-DMPE), N-(carbonyl-methoxypolyethyleneglycol)-l,2-dipalmitoyl-sn-glycerol-3-phosphoethanolamine (2kDa or 5 kDA mPEG-DPPE), N-(carbonyl-methoxypolyethyleneglycol)-l,2~distearoyl-sn-glycero-3-phosphoethanolamine (750 Da or 2 kDA or 5 kDa mPEG-DSPE), and pharmaceutically acceptable salts thereof (p. 49, lines 18-30). 
Regarding Claim 3, Zhao teaches the molecular weight of PEG ranges from about 200 to about 20,000 daltons, more preferably from about 500 to about 10,000 daltons, yet more preferably from about 1,000 to about 5,000 daltons (i.e., about 1,500 to about 3,000 daltons); in one embodiment, it is about 2,000 daltons, and in another embodiment, the PEG has a molecular weight of about 750 daltons (p. 45, lines 22-28).
Except for the Tween 80 in the composition, the exemplified and general teachings of the amounts and suitable lipids above render obvious Claims 13-16 with DOTAP, Egg PC, cholesterol, Tween 80, and  D-α-tocopheryl polyethylene glycol succinate (TPGS) PEG derivative in a molar ratio of 25:45:20:5:5; DOTMA, Egg PC, cholesterol, Tween 80, and TPGS in a molar ratio of 30:45:20:5:5; DOTAP, DSPC, cholesterol, Tween 80, and TPGS in a molar ratio of 30:50:20:5:5; DOTAP, Egg PC, cholesterol, Tween 80, and mPEG2000-DPPE in a molar ratio of 30:45:20:5:5.
Regarding Claim 4, Zhao teaches that the nanoparticles encapsulate the nucleic acids in a lipid multi-lamellar structure, i.e. a lipid bilayer, protected from degradation (p. 67, last paragraph). The role of the PEG lipids is to extend circulation of the nanoparticle and prevent the premature excretion of the nanoparticles from the body by reducing immunogenicity and enhance the stability of the nanoparticles (p. 45, 1st paragraph). Because Zhao teaches the PEG or mPEG lipids conjugated to cholesterol (p. 45, 2nd paragraph), which the instant claim and specification notes for its hydrophobic structure (p. 2, lines 17-21), Zhao therefore renders obvious the feature of the claim that cholesterol can be embedded into the lipid bilayer as it is an inherent property. Because the prior art composition is the same as the composition claimed with regards to PEG or mPEG lipids conjugated to cholesterol, the composition must necessarily have the characteristics claimed in Claim 4. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The teachings of Zhao have been set forth supra.  
Zhao is silent on the use of Tween-80. However, Zhao allows for the nanoparticles to be formulated with adjuncts such as suspending stabilizing and/or dispersing agents (p. 74, 5th paragraph).  
Zhao is silent on D-α-tocopheryl polyethylene glycol succinate (Vitamin E TPGS, or simply TPGS). However, Zhao recites that PEG and lipids can be bound via a linkage, i.e. a non-ester containing linker moiety or an ester containing linker moiety, with suitable linkers including a succinyl linker moiety (p. 47, 3rd paragraph), thereby suggesting that TPGS may be incorporated in the composition.
Zhao does not expressly teach a composition comprising a cationic lipid, a neutral phospholipid, cholesterol, Tween-80, and a polyethylene glycol derivative, with a molar ratio of (25-35):( 40-50):(15-25):(1-5):( 1-5) in the membrane composition; with DOTAP, Egg PC, cholesterol, Tween 80, and  D-α-tocopheryl polyethylene glycol succinate (TPGS) PEG derivative in a molar ratio of 25:45:20:5:5; DOTMA, Egg PC, cholesterol, Tween 80, and TPGS in a molar ratio of 30:45:20:5:5; DOTAP, DSPC, cholesterol, Tween 80, and TPGS in a molar ratio of 30:50:20:5:5; DOTAP, Egg PC, cholesterol, Tween 80, and mPEG2000-DPPE in a molar ratio of 30:45:20:5:5. 
Cao is in the same field of endeavor and discloses the invention of a bufalin liposome comprising a liposome bilayer and bufalin, the liposome bilayer comprising a phospholipid, sterol and polyethyleneglycol (PEG)-derived compound (Abstract).  The phospholipid accounts for 20-80%, preferably 40-60% of the total weight of liposome bilayer, and is selected from lecithin, phosphatidylcholine (PC), phosphatidylethanolamine (PE), phosphatidyl glycerol (PG), phosphatidylinositol, phosphatidylserine, sphingomyelin (SM), dipalmitoyl phosphatidyl choline (DPPC), dipalmitoyl phosphatidyl ethanolamine (DPPE), distearoyl phosphatidylcholine (DSPC) or any mixture thereof [0015]. The sterol is 10-30% of the total liposome bilayer, and preferably cholesterol [0016]. The PEG-derived compound is 2-50%, preferably 20-40% of the total weight of liposome bilayer. The selectable PEG-derived compound is PEG-PE, methoxy polyethylene glycol (mPEG)-PE, cholesterol PEG modifier or distearoyl phosphatidyl ethanolamine (DSPE)-PEG or any mixture thereof [0017]. Cao exemplifies a composition comprising phospholipid, cholesterol and DSPE-PEG (Example 1).
Cao teaches an embodiment wherein the composition can also be freeze-dried powder injection, which consists of the bufalin liposome, a dispersing agent and a freeze-drying adjuvant (Abstract). Cao teaches that conventional liposome is formed by dispersing phospholipid in water phase, thus amphipathic and lipid soluble agents can be inserted into the phospholipid membrane structure of liposome, whereas hydrophilic agents are directly encapsulated into the internal water phase of liposomes [0008]. The dispersing agent is selected from one of poloxamer, Tween-80 and Span-65 [0039], and exemplifies the use of Tween 80 in a composition (Example 22), reading on the Tween 80 element in Claims 5 and 13-16. Cao teaches that the weight ratio of raw materials in the freeze-dried powder injection preferably is bufalin liposome:poloxamer:saccharose of (0.1-20):(0.4-40):(0.1-40), with the poloxamer molar ratio range rendering obvious the Tween 80  molar ratio instantly claimed [0040]-[0041]. 
Zhou cures the deficiency of Zhao regarding the TPGS by teaching nonionic surfactant vehicles called SPANosomes (SPs) as siRNA vectors, which comprise of Span 80, 1,2-dioleoyl-3-trimethylammonium propane(DOTAP), and D-α-tocopheryl polyethylene glycol-1000 succinate (TPGS) (Abstract; p. 201, R. Col. 2nd paragraph). Zhou recites that nonionic surfactants such as Span 80 are able to self-assemble into vesicles in aqueous medium and possess a bilayer structure similar to that of liposome and have been incorporated into liposomes as a helper component for the delivery of plasmid DNA and oligodeoxyribonucleotides (p. 201, Introduction, 2nd paragraph). Zhou teaches lipid compositions having a DOTAP:Span 80:TPGS molar ratio of 50:49:1 and 50:45:5  (Table 1), rendering obvious the amount of TPGS in the instantly claimed lipid nanoparticle. Zhou describes SPs containing 5% TPGS to be smaller in size compared to that with 1% TPGS but remained under 200 nm (p. 203, Section 3.1; p. 207, R. Col. last paragraph). Zhou recites that SP with 5% TPGS could be beneficial for in vivo applications by reducing plasma protein binding and avoiding reticuloendothelial system (RES) uptake due to increased PEGylation density on the particle surface (p. 207, R. Col. last paragraph). Zhou further teaches that adding more PEGylated lipids to cationic liposomes has been shown to reduce RES clearance and reduce their cytotoxicity, and surmises that SP with higher TPGS percentages may be used to achieve optimal circulation half-time and lower toxicity in vivo (p. 208, L. Col., 3rd paragraph).
Nagaraja is also in the drug delivery field and teaches loading a hydrophobic drug (curcumin) into ultrasound contrast agent microbubbles without compromising the acoustic stability of the microbubbles (Chap. 1, p. 1, 1st paragraph). The microbubbles were prepared using three non-ionic surfactants: Span60, Tween80, and TPGS in varying amount ratios. Nagaraja teaches STE681 comprising the combination of Span60, Tween80 and TPGS (Tables 1 and 2). Nagara teaches that the drug encapsulation efficiency is highest for Span60 with TPGS (SE61) when the initial loading concentration is low, but for dissolved curcumin, highest efficiency is for STE681 (p. 48, 2nd paragraph; Fig. 30). Importantly, the drug concentrations of freeze-dried STE681 compared to non-freeze-dried STE681 remained the same (p. 51; Fig. 33) suggesting the stability of STE681 microbubbles. 
Finding of prima facie obviousness 
Rationale and Motivation (MPEP 2142-2143)
Zhao’s nanoparticle or nanoparticle complex is formed using a lipid-based nanocomplex comprising a cationic lipid, a fusogenic lipid, and a PEG lipid, and further comprising cholesterol. This is the same composition as the instantly claimed lipid nanoparticle membrane composition except for the presence of Tween in the instant claims.   Thus, the nanoparticle of Zhao is also a lipid nanoparticle membrane composition. Cao’s liposome comprises a phospholipid, sterol and PEG-derivative, but not the cationic lipid.  Zhou’s particles comprised of cationic lipid (DOTAP), Span 80, and TPGS. Zhao, Cao and Zhou teach common components which could be combined to create a lipid nanoparticle membrane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try any of the cationic lipids taught by Zhao as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try DOTAP, DOTMA, DDAM, and DODMA in replacing the cationic lipid 1 exemplified by Zhao, rendering obvious the cationic lipids DOTAP and DOTMA in Claims 13-16. One would be motivated to do so because Zhao has taught that these cationic lipids are also suitable for the composition, and a skilled artisan would try to identify optimal cationic lipids to use in combination with the selected phospholipid, PEG derivative, and Tween. Furthermore, Zhou has taught a composition comprising DOTAB, TPGS, and surfactant Span 80 that possessed favorable particle size and zeta potential characteristics for efficient cytosolic delivery of nucleic acid material. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.
Similarly, PEG-DSPE, exemplified by both Zhao and Cao in nanolipid compositions, would be replaced by the skilled artisan with mPEG2000-DPPE or TPGS and arrive at the compositions in Claims 13-16.  Zhao has taught that mPEG2000-DPPE is one of the few suitable PEG lipids to use in the composition (p. 49, last paragraph), and allows for the nanoparticles to be formulated with stabilizing and/or dispersing agents, and recognizes PEG and lipids can be bound via succinyl linker moiety suggesting the possibility of TPGS incorporation. Cao teaches Tween 80 as one of three a dispersing agent that can be used in a composition that can also be freeze dried powder injection. Zhou successfully exemplified the combination of TPGS, cationic lipid, and nonionic surfactant in a nanoparticle composition that exhibited favorable size and performed efficient cargo delivery with a molar ratio of TPGS at 5%. Importantly, Zhou teaches the combination of Span-80 and TPGS. Tween-80 is also a nonionic surfactant. Nagaraja teaches stable microbubbles  prepared using Span60, Tween80, and TPGS which exhibits high drug  encapsulation efficiency and stability during freeze-drying.   As such, it would have been well within the skill of an ordinary artisan to combine the teachings of Nagaraja, Cao and Zhou with that of Zhao and incorporate mPEG2000-DPPE or TGPS and Tween-80 in the lipid nanoparticle membrane composition of Zhao with reasonable expectations of success. One would have been motivated to do so because Zhou, Nagaraja and Cao have pointed the advantages to incorporation of TPGS and Tween-80 including but not limited to the stability and suitability of resulting composition in freeze-dried powder injection when Tween-80 is incorporated and the favorable particle size, encapsulation efficiency, and efficient delivery of cargo (such as siRNA) when TPGS and Tween-80 are present in the composition. A skilled artisan would also try other PEG lipids including mPEG2000-DPPE as it would have been obvious to choose from a finite number of PEG lipids taught by Zhao and a reasonable expectation of success of producing a functional lipid nanoparticle membrane composition. Additionally, one of ordinary skill in the art would also have recognized that these PEGylating agents can be combined and would have been motivated to combine them to determine if the combination would offer a more efficacious stable lipid nanoparticle.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-96 (U.S. 2007), citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976) (stating “‘when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”). See MPEP 2141. The references above provide a reasonable expectation of success.
Regarding the claimed molar ratios in Claims 1 and 13-16, and the molecular weight of PEG in Claim 3, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Furthermore, the molar ratios of the components cationic lipid, fusogenic lipid such as egg PC, PEG-lipid, Tween-80, TPGS and cholesterol are experimental parameters considered to be a result-effect variable that is within the skill of the ordinary artisan to modify and is commonly carried out in the art as part of routine optimization in formulations; the prior art is evidence to this.  It would have been obvious to make a nanoparticle lipid membrane composition of Claims 1 and 14-16 with the varying molar ratios and components recited because the ordinary skilled artisan knew that such claimed ratios in the composition of Zhao in view of Cao and Zhou would work.  Merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426; In re Hoeschele, 160 USPQ 809. See MPEP 2144.05. Determining the optimal or workable amounts/ratio of the components in the composition is routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), the court stated that “Normally, change 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 temperature, concentration, or both, is not a patentable modification; however, such changes may impart patentability to process if ranges claimed produce new and unexpected result which is different in kind and not merely in degree from results of prior art; such ranges are termed “critical” ranges, and applicant has burden of proving such criticality; even though applicant's modification results 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one skilled in the art; more particularly, where the general conditions of a claim are disclosed 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in the
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” The motivation arises from “the normal desire of scientists or artisans to improve upon what is already generally known” (Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382) through routine experimentation. (MPEP 2144.05 IIA and B). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments:
Applicant traverses the 103 rejection over Zhao in view of Cao and Zhou. Applicant appears to claim that in the instant invention “the stability of nanoparticle itself is increased to a certain extent, release of a medicament in tumor tissue is promoted, and the possibility of being degraded is reduced”, and alleges that the technical problem of having to provide an improved liquid nanoparticle membrane composition is solved. 
Applicant alleges that Zhao does not suggest two PEGylation reagents Zhao, merely mentions the use of PEG lipid, but fails to disclose any specific ratio of two PEGylation reagents in the membrane composition; there is no case where Tween is used with PEG derivative such as TPGS. Applicant further alleges Zhao does not teach any specific Tween and PEG derivative and their combination, and similarly, Cao and Zhou do not suggest the combination. 

The Examiner respectfully disagrees with the allegation that the combined art do not teach the use of Tween and PEG derivatives. Zhao recognizes PEG and lipids can be bound via succinyl linker moiety suggesting the possibility of TPGS incorporation (p. 47); Zhou successfully exemplified the combination of TPGS, cationic lipid, and nonionic surfactant in a nanoparticle composition that exhibited favorable size and performed efficient cargo delivery with a molar ratio of TPGS at 5%, thereby providing the motivation for its incorporation. Zhao welcomes the addition of a dispersing agent; Cao teaches Tween 80 as one of three a dispersing agent that can be used in a composition that can also be freeze dried powder injection. Nagaraja teaches the combination of Span60, Tween80, and TPGS (STE681) which provides highest drug encapsulation efficiency for dissolved curcumin, and good stability during freeze-drying. It is further noted that, contrary to Applicant's allegation, Zhou teaches the combination of Span-80 and TPGS, thereby rendering obvious the combination of Tween-80 and TPGS. As such, it would have been well within the skill of an ordinary artisan to combine the teachings of Nagaraja, Cao and Zhou with that of Zhao with reasonable expectations of success.  The idea of combining the elements flows logically from having been individually taught in the prior art. Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USQP 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose. 
The Applicant alleges that they have shown the claimed improvement, the Examiner maintains that the disclosed studies only shows the claimed combinations, but not any comparative stability or encapsulation efficiency data for known lipid nanoparticle compositions which omits some of the components that are known in the art, for instance, the compositions of Zhao, Cao, or Zhou. Therefore, its superiority cannot be established.  Additionally, Applicant only shows encapsulation rates for the combination of DOTAP or DOTMA, Egg PC or DSPC, Cholesterol, Tween 80, and TPGS or DPPE-mPEG2000. Furthermore, while the stability effect of Tween 20-80 were compared in the figure, it is unclear which LNP was used in the study, i.e. the cationic lipid, phospholipid etc. components of the LNP are unknown, and it is also unclear how it would compare to the existing nanoparticles comprising Tween known in the art.  Therefore, it cannot establish the superiority of the “cationic lipid, a neutral phospholipid, cholesterol, Tween and a polyethylene glycol derivative” over the full scope of the claim, and the showing is not commensurate with the scope. See MPEP 716.02(d) for a discussion of commensurate in scope. The burden is on the Applicant to show that difference between the prior art and the instant claims is statistically and practically significant. However, without comparative data with existing nanolipid vesicles that do not have the claimed combination, one cannot ascertain the superiority of the result. The Examiner also notes that the stability of particles comprising the combination of Tween 20 and TPGS have already been established in the art per Nagaraja (supra) and references not relied upon in this rejection, Lin et al. and Fei et al. (vide infra).  As such, the showing of superiority of the results is not apparent. 


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fei et al. (European Journal of Pharmaceutics and Biopharmaceutics 85 (2013) 1274–1284) describes the combination of Myritol 318/TPGS/Tween 80 self-microemulsifying drug delivery system (SMEDDS).
Lin et al. (International Journal of Nanomedicine 2011:6 2445–2457) describes SMEDDS formulated with Myritol® and surfactant mixture of TPGS and Tween 20 or Tween 80.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616